STEADMAN, Senior Judge,
dissenting:
For reasons set forth below, I believe the majority applies too woodenly the concept of finality. I would uphold § 16-4427(a)(1) of the District of Columbia Revised Uniform Arbitration Act (“DCRUAA”), codified at D.C.Code § 16-4401 et seq. (2009 Supp.), as I do not believe it violates the District of Columbia Home Rule Act by expanding this court’s jurisdiction.
In 1955, the National Conference of Commissioners on Uniform State Laws and the American Bar Association approved a model Uniform Arbitration Act (“UAA”). See generally Unif. ARBITRATION Act, 7 U.L.A. 99 (1956). Section 19 of that act dealt with appeals. Id. at 739. In a prefatory note, the drafters stated, “[t]he section on Appeals is intended to remove doubts as to what orders are appealable and to limit appeals prior to judgment to those instances where the element of finality is present.” Id. at 100 (emphasis added). In 1977, the D.C. Council adopted the UAA in substantially its model form, *1220D.C.Code § 16-4301 et seq. (repealed 2008), including its § 19 as D.C.Code § 16-4317 (repealed 2008).1 While the model act and § 16-4317 (repealed 2008) stated that an order denying an application to compel arbitration was appealable, it was silent as to the appealability of an order compelling arbitration.
We first had occasion to consider the appealability under the act of an order compelling arbitration in American Fed’n of Gov’t Emp. v. Koczak, 439 A.2d 478 (D.C.1981). In the opinion, as I read it, we were quite consciously attempting to carry out the intent of the Council. We noted, “there is no indication ... that the Council did not intend the Act’s list of appealable final orders to be exhaustively,]” and “we conclude that the Council’s omission of an order to compel arbitration from the Act’s list of orders deemed to be final means that such an order' is interlocutory and, hence, unappealable.”2 Id. at 480 (footnote omitted). Given this holding, it is not surprising that our subsequent cases have, as the majority states, “consistently held” that orders granting arbitration are not appealable.3
We now have before us a different situation. In 2000, the Commissioners approved a Revised Uniform Arbitration Act (“RUAA”), which was an extensive overhaul of the 1956 Act. See generally Unif. ARBITRATION Aot, 7 U.L.A. 1 (2000). As in most jurisdictions, the District of Columbia repealed the old act in enacting the new act in 2008. See D.C.Code § 16-4401 et seq. (2009 Supp.). In doing so, however, the Council did make certain changes from the RUAA. Included among these changes wére a number enacted in response to the burgeoning use of arbitration clauses in consumer contracts. D.C. Council, Comm. On Public Safety & The Judiciary, Report on Bill 17-50 at 1 (June 4, 2007). The Committee Report observed that the increased use of these clauses “in consumer agreements, especially contracts of adhesion, has given rise to consumer protection complaints.” Id. at 2. The Report noted:
many businesses have found that mandatory arbitration is advantageous in consumer contracts where the business controls the choice of arbitrators, and can afford the arbitration process more easily than can the consumer. As the arbitration process has been utilized increasingly, it has become clear that the limited procedural provisions of the UAA are no longer adequate.
*1221The RUAA’s section dealing with ap-pealable orders was virtually unchanged from the UAA. As it had done previously, the Council modeled the appeals section in the new act on that of the RUAA. However, while the Report does not specifically mention the appeals provision, its concern over consumer protection presumably motivated the change from the RUAA that expanded the list of appealable orders and whose validity is now before us. As noted in footnote 2 of the majority opinion, the Council amended the comparable RUAA section by adding the phrase “or granting” so that the District of Columbia enactment provided that an appeal could be taken from “an order denying or granting a motion to compel arbitration.”4 D.C.Code § 16—4427(a) (1)(2009 Supp.) (emphasis added).
The issue before us is whether this provision lies beyond the power of the Council in light of D.C.Code § 11-721(a)(1) (2001). In particular, the issue, as I see it, is whether the Council has any role in the determination of what are “final orders or judgments.” I think in this régard it is essential to observe that despite the “general rule” that orders and judgments are not “final” until all issues as to all partiés have been disposed of, our jurisprudence is riddled with exceptions to this rule.
A prominent example is the judge-made so-called Cohen rule which deems as “final” within the grant of statutory appellate jurisdiction “a small set of prejudgment orders that are ‘collateral to’ the merits of an action and ‘too important’ to be denied immediate review.” Mohawk Indus., Inc. v. Carpenter, — U.S. -, 180 S.Ct. 599, 608, 175 L.Ed.2d 458 (2009) (internal citations omitted); see also Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Within this doctrine, we have on a number of occasions allowed appeals from determinations that were not “final” in the classic sense. See, e.g., District of Columbia v. Pizzulli, 917 A.2d 620, 625 (D.C.2007) (order denying immunity from prosecution); McAteer v. Lauterbach, 908 A.2d 1168, 1169 (D.C.2006) (order granting a motion to cancel and release notices of lis pendens ); Galloway v. Clay, 861 A.2d 30, 31 (D.C.2004) (order denying an attorney’s motion to withdraw); In re Ti.B., 762 A.2d 20, 27 (D.C.2000) (order prohibiting father from conferring with his criminal defense counsel on Fifth Amendment privilege and barring counsel from the courtroom while father asserted that privilege in neglect proceeding).
To be sure, no argument is made here that the stringent requirements of Cohen are met. But the point at issue, that courts have determined that “final” does not always mean final in every respect, is not limited to Cohen situations. For example, in In re D.M., 771 A.2d 360, 364-66 (D.C.2001), we permitted an appeal from an order denying a child’s biological mother all visitation rights. We noted that “[t]he broader controversy cannot be deemed to have been fully resolved until the issues of termination of parental rights (TPR) or adoption have been finally decided.” Id. at 365. However, we observed that there was an element of finality inherent in the case because the order denying *1222visitation finally decided that “very significant ... issue” and we held that this was “sufficient for purposes of appellate jurisdiction.” Id.; see also In re Ko.W., 774 A.2d 296, 308 (D.C.2001) (“An order denying a parent the right to visit his child is appealable, notwithstanding that proceedings to terminate parental rights have not been instituted.”) (citing In re D.M., 771 A.2d at 370). Another example is Murphy v. McCloud, 650 A.2d 202, 205 (D.C.1994). In McCloud, we held that this court had jurisdiction to entertain an appeal from a trial court order determining an heir to a decedent’s estate. Id. at 203-06. Although the administration of the estate was incomplete and although the order did not even conclusively establish the heir’s rights, we observed that “contested litigation as to the status of an heir is conceptually separate from the day-to-day administration of an estate[ ] ... for purposes of appeal, and ... it would be impracticable to view the administrative process as some kind of ‘umbrella’ lawsuit which deprives an order such as the one here at issue of the requisite finality.” Id. at 205-06. Similarly, in In re Delaney, 819 A.2d 968, 993-94 (D.C.2003), we held that a probate order which conclusively disposed of the issue of the decedent’s personal representative’s compensation under the will met the standard of finality set out in Murphy, supra, because it finally adjudicated a substantial right.
Trial court rules can bestow finality at certain points in extended proceedings such as probate. See Super. Ct. Prob. R. 8(c) (2009), which sets forth six types of probate orders that shall be “deemed final.” Moreover, individual trial judges have the power to impose finality for purposes of appeal. Under Super. Ct. Civ. R. 54(b) (2009), “the [trial] [c]ourt may direct the entry of a final judgment as to 1 or more but fewer than all of the claims or parties ... upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment ]” and that judgment is then appealable. The Supreme Court has held that Rule 54(b) comports with the finality requirement of 28 U.S.C. § 1291 and hence does not expand the jurisdiction of the courts of appeal. See Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 435-38, 76 S.Ct. 895, 100 L.Ed. 1297 (1956). Likewise, D.C.Code § 11-721(d) (2001)5 gives Superior Court judges discretion in a civil case to “certify in writing that an otherwise non-appealable ruling or order ‘involves a controlling question of law as to which there is substantial ground for a difference of opinion and that an immediate appeal from the ruling or order may materially advance the ultimate termination of the litigation or case.’ ” Rolinski v. Lewis, 828 A.2d 739, 750 (D.C.2003) (citing D.C.Code § 11-721(d)).6 Indeed, by our recent holding that an order compelling arbitration is appealable when the trial court also dismisses the case with prejudice, as opposed to staying the case pending arbitration, we have effectively *1223given the trial court judge the power to make its action appealable, or not appeal-able, as the judge sees fit. Keeton v. Wells Fargo Corp., 987 A.2d 1118, 1121 (D.C.2010) (jurisdiction to hear claim that arbitration clause in consumer contract was unconscionable).7
As I have mentioned, our decisions finding no finality in orders granting arbitration are at bottom based on the Council’s failure to include such decisions as appeal-able in the UAA. In contrast, we have had no problem giving effect to its determination that orders denying arbitration were appealable, citing consistently to D.C.Code § 16-4317(a)(2)(repealed 2008). See 2200 M Street, L.L.C. v. Mackell, 940 A.2d 148, 147 n. 2 (D.C.2007); Benefits Commc’n Corp. v. Klieforth, 642 A.2d 1299, 1301 n. 10 (D.C.1994); Hercules & Co. v. Beltway Carpet Serv., Inc., 592 A.2d 1069, 1071 (D.C.1991); see also Evans v. Dreyfuss Bros., 971 A.2d 179, 185-86 (D.C.2009). While it is true that in those cases, no issue was raised relating to the possible jurisdictional limitation of D.C.Code § 11-721, I believe the deference to the Council determination was as justified then as it is today to the Council’s subsequent determination that orders granting arbitration should be similarly appealable.
I do not suggest that the Council can, willy-nilly, make appealable as “final” those orders and judgments that plainly do not fall in that category. Here, however, we are dealing with the enactment of an overarching statutory scheme (or, more precisely, its re-enactment with significant changes) providing for distinct stages in its procedures. Just as courts are called upon to make determinations as to when particular orders and judgments should be deemed “final” for purposes of appeal, so should the Council have the same ability to make reasonable determinations to that effect without contravening the fundamental purpose of the jurisdictional limitation in D.C.Code § 11-721.8 I do not think it can fairly be contravened that both orders granting arbitration and orders denying arbitration are critical turning points in the overall statutory scheme of the RUAA. Both of them are indeed final in determining whether or not the extensive arbitration procedures established by the act can be utilized at all.
[A]ppellate review [is not limited] to “those final judgments which terminate an action” ... but rather that the requirement of finality is to be given a “practical rather than a technical construction.” The inquiry requires some evaluation of the competing considerations underlying all questions of finality — “the inconvenience and costs of piecemeal review on the one *1224hand and the danger of denying justice by delay on the other.”
Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 171, 94 S.Ct. 2140, 40 L.Ed.2d 732 (1974) (internal citations omitted). In my judgment, the Council has made a reasonable determination that an order granting arbitration contains the requisite “element of finality” to avoid any contravention of D.C.Code § 11-721.

. With one omission, the appealable orders were those provided in the model act. The Council omitted, perhaps as unnecessary, the model act’s "[a] judgment or decree entered pursuant to the provisions of this act.” Unif. Arbitration Act § 19(a)(6), 7 U.L.A. 739 (1956). In addition, the introductory language of D.C.Code § 16-4317 (repealed 2008) read, "[fjor purposes of writing an appeal, the following orders shall be deemed final,” in contrast to the model act’s ”[a]n appeal may be taken from.” Unif. Arbitration Act § 19, 7 U.L.A. 739 (1956).


. While we also commented that the omission of orders compelling arbitration was “consistent with the ‘general rule that ... an order is final for purposes of appeal ... [when] it disposes of the entire case on the merits,’ ” Koczak, 439 A.2d at 480 (internal citations omitted), I do not think that the court intended to preclude the possibility of a contrary result. Indeed, one of the orders expressly made appealable by the act is an order denying arbitration, certainly not itself a final order under the "general rule.” See id.


.We have at least once referred to the possibility that the limitation on D.C. Council power relating to D.C.Code § 11-721(a)(1)(2001) could play a relevant part. See Umana v. Swidler & Berlin, Chartered, 669 A.2d 717, 721-22 (D.C. 1995). Even there, we relied on our view that the Council "did not intend to affect the general policy against piecemeal review embodied in D.C.Code § 11-721." Id. at 722.


. The appeals section in the DCRUAA differs from that in the District of Columbia Uniform Arbitration Act ("DCUAA”) in that the current version uses the same language as the RUAA in providing that "an appeal may be taken from,” rather than the language in the prior act that "the following orders shall be deemed final.” See generally D.C.Code § 16-4317 (repealed 2008); D.C.Code § 16-4427 (Supp. 2009). I think this linguistic change carries no significance. The act itself stresses the need for uniformity. D.C.Code § 16-4428 (2009 Supp.).


. This statutory provision was modeled on the analogous U.S.Code provision, 28 U.S.C. § 1292(b).


. To be sure this grant of authority is statutory from Congress, as are a number of other situations where plainly interlocutory appeals are allowed, see D.C.Code § 11-721(a)(2) and D.C.Code § 23-104 (2009 Supp.). Included in such allowable appeals are orders relating to injunctions. In Koczak, supra, we took note of that provision but concluded that the Council intended that arbitration orders should not be regarded as injunctions. 439 A.2d at 480 n. 7. "In the absence of the Uniform Arbitration Act, certain orders affecting arbitration could be viewed as orders respecting injunctions, and thus appealable in-terlocutorily.” Id. Here again, the opinion relied on Council intent.


. This holding is entirely consistent with the Supreme Court’s holding under the Federal Arbitration Act in Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000). A footnote in that decision observes that had the district court entered a stay rather than a dismissal, the order would not be appealable. However, as authority, the court cites to a provision of the federal act that specifically bars appeals of orders staying proceedings pending arbitration, like other orders compelling arbitration. Id. at 87 n. 2, 121 S.Ct. 513, citing 9 U.S.C. § 16(b)(1). The situation before us involves precisely the opposite type of statutory provision.


. It seems odd to hold that the Council somehow lacks authority to determine as part of its overall scheme that an order compelling arbitration is appealable, when absent that power, the Council could more crudely effectuate its apparent purpose by simply providing that consumer arbitration agreements, as a whole, are not enforceable. The Council did include a provision, absent from the model RUAA, that declares arbitration agreements in insurance policies with individual consumers to be "void and unenforceable.” D.C.Code § 16-4403(c)(1).